Per Curiam.

The facts are not in dispute. Defendant had given a continuing guaranty of the price of goods to be sold to his brother-in-law, one Mandell, by the plaintiff, on credit of sixty days. From March 7, 1907, to December 3, 1908, plaintiff sold various goods to Mandell, who neglected to pay at the end of the term of credit. In some instances notes were taken from him which operated as an extension of the credit and discharged the guarantor as to the amounts covered thereby. The indebtedness now sued for is for goods sold on sixty days’ credit after December 3, 1908, and as to which there has been no extension of time. Defendant contends that the 'guaranty was terminated altogether by the prior extensions. We consider ourselves bound by Klein v. Long, 27 App. Div. 158, to hold to the contrary, and affirm the judgment.
Present: Seabury, Guy and Whitney) JJ.
Judgment affirmed with costs.